Title: Thomas Jefferson to John Hollins, 5 May 1811
From: Jefferson, Thomas
To: Hollins, John


          
            Dear Sir
            Monticello May 5. 11.
          
          Your favor of Apr. 17. came duly to hand. nobody has regretted more sincerely than myself, the incidents which have happened at Washington.  the early intimations, which I saw quoted from federal papers, were disregarded by me, because falshood is their element. the first confirmation was from the National Intelligencer, soon followed by the exultations of other papers whose havoc is on the feelings of the virtuous. sincerely the friend of all the parties, I ask of none why they have fallen out by the way,  and would gladly infuse the oil & wine of the Samaritan into all their wounds. I hope that time, the assuager of all evils, will heal a these also; and I pray from them all a continuance of their affection, & to be permitted to bear to all the same unqualified esteem. of one thing I am certain that they will not suffer personal dissatisfactions to endanger the republican cause. their principles, I know, are far above all private considerations. and when we reflect that the eyes of the virtuous, all over the earth, are turned with anxiety on us, as the only depositories of the sacred fire of liberty, and that our falling into anarchy would decide forever the destinies of mankind, and seal the political heresy that man is incapable of self government, the only contest between divided friends should be who will dare farthest into the ranks of the common enemy.
             With respect to mr Foster’s mission, it cannot issue but as Rose’s & Jackson’s did. it can no longer be doubted that Great Britain means to claim the Ocean as her conquest, and to suffer not even a cockboat, as they express it, to traverse it, but on paying them a transit duty to support the very fleet which is to keep the nations under tribute, & to rivet the yoke around their necks. altho’ their government has never openly avowed this, yet their orders of council, in their original form, were founded in this principle, and I have too observed, for years past, that, however ill success may at times have induced them to amuse by negociation, they have never on any occasion dropped a word disclaiming this pretension, nor one which they would have to retract when they shall judge the times ripe for openly asserting it. protraction is therefore the sole object of Foster’s mission. they do not wish war with us, but will meet it rather than relinquish their purpose.
          
            With earnest prayers to all my friends to cherish mutual good will, to promote harmony & conciliation, and, above all things, to let the love of our country soar above all minor passions, I tender you the assurance of my affectionate esteem & respect
            
 Th: Jefferson
          
         